Citation Nr: 1822010	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-17 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 disabling prior to March 31, 2015 and as 70 disabling thereafter.

2. Entitlement to an initial evaluation in excess of 20 percent for status post right arthroscopic shoulder surgery.

3. Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to March 31, 2015 and as 20 disabling thereafter.

4. Entitlement to an evaluation in excess of 40 percent for fibromyalgia.  

5. Entitlement to an initial evaluation in excess of 10 percent for status post right knee arthroscopic surgery.  

6.  Entitlement to an initial evaluation in excess of 10 percent for left restless leg syndrome with radiculopathy.
7. Entitlement to an initial evaluation in excess of 10 percent for right restless leg syndrome with radiculopathy.

8. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

9. Entitlement to an initial compensable evaluation for allergic rhinitis. 

10. Entitlement to an initial evaluation in excess of 30 percent for genital herpes with contact dermatitis.

11. Entitlement to an initial compensable evaluation for uterine fibroids.  

12.  Entitlement to an initial compensable evaluation for left leg spider varicosities.

13. Entitlement to an initial compensable evaluation for right leg spider varicosities.  

14. Entitlement to an initial compensable evaluation for right foot hallux valgus.

15. Entitlement to an initial compensable evaluation for left foot hallux valgus.

16. Entitlement to an increased compensable evaluation for bilateral pes planus.  

17. Entitlement to service connection for status post nasal surgery. 

18.  Entitlement to service connection for cervical high risk HPV.  

19.  Entitlement to service connection for hypercholesterolemia, claimed as hyperlipidemia.   

20.  Entitlement to service connection for chronic left hip pain also claimed as trochanteric bursitis.

21. Entitlement to service connection for chronic right hip pain also claimed as trochanteric bursitis. 

22. Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 2011.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  Jurisdiction was later transferred to the RO in Roanoke, Virginia.

In the May 2012 decision, the RO decided 36 claims for benefits.  Service-connected disability compensation was granted, and initial ratings were assigned, for 20 disabilities.  The RO denied service connection for 17 other disabilities.  In her notice of disagreement, the Veteran appealed 17 of the initial 20 ratings assigned by the RO.  Two of the three ratings which were not immediately appealed (PTSD and fibromyalgia) were the subject of more recent increased rating claims coinciding with the submission of new and material evidence.  Accordingly, those issues were consolidated with the other issues in the statements of the case (SOC) and supplemental statements of the case (SSOC).  

The Veteran appealed 15 of the 17 denials of service connection decided in the May 2012 rating decision.  The issues left unappealed were service connection for unequal length of the right and left legs.  In a subsequent rating decision, issued in April 2014, the RO granted service connection for 9 of the previously denied service connection claims and assigned initial ratings.  Because those claims are now fully granted, only the issues listed on the title page remain part of this appeal.  Disabilities with a bilateral aspect - for example, right and left chronic knee pain - were not always consistently categorized in the ratings decisions, SOC and SSOC.  
Radiculopathy and restless leg syndrome of the left and right lower extremities were identified as separate disabilities in the May 2012 rating decision, but the most recent SSOC grouped them together - i.e., "right restless leg syndrome with radiculopathy."  These varying descriptions explain the discrepancies between the number of issues decided in the relevant rating decisions and the list of claims on the title page above.
 

FINDING OF FACT

In November 2017, prior to the promulgation of a decision in this appeal, the Veteran withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.

In a written statement, dated November 2017, the Veteran indicated her intention to withdraw her appeal.  The written statement was signed by the Veteran and included a cover letter from her representative, which indicates that she consulted with her representative prior to making her decision.  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review this appeal and it is dismissed.


ORDER

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 disabling prior to March 31, 2015 and as and 70 disabling thereafter is dismissed.

Entitlement to an initial evaluation in excess of 20 percent for status post right arthroscopic shoulder surgery is dismissed.

Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to March 31, 2015 and as 20 disabling thereafter, is dismissed.

Entitlement to an evaluation in excess of 40 percent for fibromyalgia is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for status post right knee arthroscopic surgery is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent for left restless leg syndrome and radiculopathy is dismissed.

Entitlement to an initial evaluation in excess of 10 percent right restless leg syndrome with radiculopathy is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is dismissed.  

Entitlement to an initial compensable evaluation for allergic rhinitis is dismissed.

Entitlement to an initial evaluation in excess of 30 percent for genital herpes with contact dermatitis is dismissed.

Entitlement to an initial compensable evaluation for uterine fibroids is dismissed.  

Entitlement to an initial compensable evaluation for left leg spider varicosities is dismissed.

Entitlement to an initial compensable evaluation for right leg spider varicosities is dismissed.  

Entitlement to an initial compensable evaluation for right foot hallux valgus is dismissed.

Entitlement to an initial compensable evaluation for left foot hallux valgus is dismissed.

Entitlement to an increased compensable evaluation for bilateral pes planus is dismissed.  

Entitlement to service connection for status post nasal surgery is dismissed.

Entitlement to service connection for cervical high risk HPV is dismissed.  

Entitlement to service connection for hypercholesterolemia, claimed as hyperlipidemia, is dismissed.   

Entitlement to service connection for chronic left hip pain also claimed as trochanteric bursitis, is dismissed.

Entitlement to service connection for chronic right hip pain also claimed as trochanteric bursitis, is dismissed. 

Entitlement to service connection for dry eye syndrome is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


